Citation Nr: 1115228	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a skin disorder other than pseudofolliculitis barbae, claimed as seborrheic dermatitis.

2.  Whether the reduction of the disability rating for lumbosacral strain from 40 percent to 10 percent effective October 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing in January 2011.  A transcript of that proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During service, the Veteran was treated for a skin condition diagnosed as seborrheic dermatitis; he experienced continuous symptoms after service, and the weight of the evidence is at least in relative equipoise as to whether the currently diagnosed seborrheic dermatitis is related to the symptoms diagnosed during service.  

2.  In a July 2007 rating decision, the RO reduced the evaluation of the Veteran's lumbosacral strain from 40 percent to 10 percent, effective on October 1, 2007.

3.  The evidence does not show material improvement in the low back symptoms, and the record does not make it reasonably certain that any improvement will be maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, a skin disorder manifested by seborrheic dermatitis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The reduction of the rating for the lumbosacral strain from 40 percent to 10 percent was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its implementing regulations require that upon the submission of a substantially complete application for benefits VA must notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the present case in light of the above criteria, and in view of the favorable disposition below, the Board finds that all notification and development action necessary to render a fair decision in this matter has been accomplished.  

II.  Analysis

A.  Entitlement to Service Connection

The Veteran contends that service connection is warranted for a skin disorder of the head, face, and neck, other than pseudofolliculitis barbae (PFB).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Board finds that, by extending the Veteran the benefit of the doubt, service connection is warranted for a skin disorder manifested by seborrheic dermatitis, for the reasons discussed below.

First, the Veteran credibly testified at his January 2011 Board hearing that his symptoms began early during his active service.  His symptoms then worsened when he returned from the Persian Gulf.  

Consistent with his Board hearing testimony, the available service treatment records (STRs) show that he had treatment in October 1988 and September 1989 for symptoms diagnosed as seborrheic dermatitis.  

Thus, the evidence establishes an in-service disease.  See Davidson, 581 F.3d at 1316.  

The Veteran has also credibly asserted that he has had continuous symptoms since service separation.  

The available post-service medical evidence of record shows private (non-VA) treatment in September 1997, during which the Veteran complained of flaking in his scalp, and itching around his nose and beard.  

Shortly thereafter, the Veteran underwent a Persian Gulf War examination at VA in April 1998.  At that time, he complained of a rash since 1991.  Although no workup or consultation was completed as part of the Gulf War examination, the assessment was seborrheic dermatitis.  

More recently, during treatment at VA in August 2005, the Veteran's primary care provider (PCP) noted complaints of intermittent eruption of folliculitis at the nape of the neck that appeared to be stress-related.  The assessment was scalp folliculitis.  

Then in January 2007, the Veteran underwent a VA fee basis examination.  At that time, he reported a history of symptoms since approximately 1991 during the Gulf War.  His symptoms involved scaliness of his scalp with rough dry skin around the ears and posterior neck.  According to the Veteran, this had continued since service on a yearly basis.  It was present all the time, but would intermittently improve.  Physical examination revealed symptoms consistent with the Veteran's complaints.  Based on the examination results, the VA examiner's assessment was chronic seborrheic dermatitis of the scalp, face, neck, and ears.    

Finally, a private dermatologist wrote in October 2006, August 2007, and September 2008, that the Veteran reported experiencing symptoms for the past 15- 20 years.  The private dermatologist's assessment was also seborrheic dermatitis.  

The evidence shows, in summary, a diagnosis during service, continuous symptoms after service, and credible and competent evidence of a current disability.  Thus, the evidence is at least in a state of relative equipoise in showing that the Veteran's skin disorder manifested by seborrheic dermatitis was at as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Accordingly, by extending him the benefit of the doubt, service connection is warranted.  


B.  Propriety of Rating Reduction

In the July 2007 rating decision on appeal, the RO reduced the schedular evaluation for the Veteran's lumbar strain from 40 percent 10 percent, effective on October 1, 2007.  The Veteran contends that the reduction was improper.  

As an initial matter, the Board notes that the RO's August 2008 statement of the case (SOC) mischaracterized the issue as entitlement to an increased evaluation.  Importantly, the correct issue on appeal when a veteran's schedular disability rating is reduced is whether the reduction of the disability rating was proper.  The issue is not whether a veteran is entitled to an increased rating, including whether restoration of a previous rating is warranted.  See Green v. Nicholson, 21 Vet. App. 512 (2006) (citing See Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992)).  
The Board finds, however, that there is no prejudice to the Veteran in proceeding in this matter.  Importantly, although the RO mischaracterized the issue in the August 2008 SOC, they adjudicated the issue properly as involving the propriety of the reduction.  

With regard to the merits of the present appeal, two sequential questions must be considered when determining whether a reduction was proper.  First, whether the procedural requirements for a reduction, as established in 38 C.F.R. § 3.105, were satisfied.  If the procedural requirements of 38 C.F.R. § 3.105 were satisfied, the next question concerns whether an improvement in the severity of the service-connected disability was shown, as defined in 38 C.F.R. § 3.344. 

Under the provisions of 38 C.F.R. § 3.105, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).  

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.  Also, if a predetermination hearing is not requested or if a veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105.

A reduction is void ab initio if the RO reduces a veteran's disability rating without following these requirements.  See, e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Here, the RO issued a rating decision in November 2006 proposing to reduce the rating of the lumbosacral strain from 40 percent to 10 percent.  In the proposed rating notice, the RO advised the Veteran that he had (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level and (2) that he the right to a hearing.  The RO also notified the Veteran that this reduction would reduce his overall disability rating (for his combined service-connected disabilities) from 80 percent to 60 percent.  

Subsequent to this notice, the Veteran submitted additional evidence within the 60 day period, but he did not request a predetermination hearing.  Accordingly, the RO issued a final rating decision in July 2007 reducing the rating to 10 percent effective October 1, 2007, which was more than 60 days after the last day of the month in which a 60-day period from the date of July 2007 notice to the Veteran of the final action expired.  

The Board finds that the RO's action satisfies all procedural requirements under 38 C.F.R. § 3.105.  Accordingly, the remaining question is whether a reduction is warranted based on the evidence of record.  

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Moreover, a rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  These requirements, however, do not apply to ratings that have not continued for long periods at the same level (five years or more) or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13; Brown, 5 Vet. App. at 421.  Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  

The RO assigned the 40 percent rating in an October 2000 rating decision.  The RO based this determination on the results of a June 2000 VA fee basis examination, which showed that the Veteran experienced pain on flexion at 30 to 35 degrees.  At that time, his range of motion was full, despite such pain.

It is noted that the 40 percent evaluation was in effect for greater than 5 years in this case, affording the Veteran greater protection from a reduction of that rating.

At the time of the proposed rating reduction and continuing until the present, disabilities of the spine have been rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The schedular criteria of the General Rating Formula pertinent to the lumbosacral spine provide that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2).  

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   

Evaluations of intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  The schedular criteria for incapacitating episodes provides that a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Here, the pertinent evidence includes substantial private treatment records, VA treatment records, and VA fee basis examination results.

Importantly, the Veteran underwent a VA fee basis examination in April 2003.  The Board finds significant that range of motion testing at that time showed discomfort on flexion at 10 degrees due to pain.  The previous examination in June 2000 showed pain beginning at 30-35 degrees.  Thus, the April 2003 examination does not reveal improvement but rather indicates that pain occurs throughout a greater portion of range of motion.  In any event, the Veteran's endpoint of motion is not clear from the 2003 report and thus it is not possible to evaluate the extent of improvement in motion as compared to earlier evidence of record.  VA examiner also found positive straight leg raise testing (SLR), which he interpreted as a sign of radiculopathy.  The VA examiner found that the lumbosacral strain was manifested by "[p]rogression to radiculopathy."  This finding suggests a worsening since the last examination.

Evidence subsequent to the April 2003 examination, including private treatment records from August 2003, shows intermittent complaints radiation of pain to the lower extremities.  

Also, a private treating physician wrote a letter in September 2004 indicating that the Veteran's symptoms, including symptoms of chronic low back pain, "can be debilitating an[d] can cause severe pain at times."  

The Veteran underwent a second VA fee basis examination in February 2005.  The examiner's range of motion testing revealed flexion to 80 degrees with no pain or other functional limitations.  The examiner remarked that the Veteran "only has occasional lower back pain."  

Then, most pertinent during present appeal period, the Veteran underwent another VA fee basis examination in October 2006.  After reviewing the Veteran's history and current complaints, the examiner performed range of motion testing, which revealed flexion limited to 75 degrees, with pain at 70 degrees, and with no ankylosis.  The examiner also found that SLR testing was negative bilaterally.  The examiner's assessment was lumbosacral strain "with no change in the diagnosis" and subjective factors involving pain on prolonged heavy lifting and pain on range of motion.  In an October 2006 addendum, the examiner specified that there were no additional degrees of limited motion due to pain with repetitive movement.  

The October 2006 examination does not demonstrate a clear improvement in the Veteran's low back symptomatology as compared to earlier evidence of record.  Indeed, while the Veteran appeared to have pain earlier in the range of motion arc in 2006, his overall degrees of motion were lower in 2006, clearly suggesting that there had been no improvement in his symptoms and in fact evidencing a deterioration of the disorder.  Moreover, the October 2006 examination also indicated a slightly worsened range of motion from that measured in 2005.  Moreover, given that the 2003 examination report did not clearly articulate the endpoint of motion (as opposed to simply when pain began) it is even more difficult to accurately determine any trend with respect to the low back symptomatology in question.

Also of significance, the evidence includes ongoing treatment records from the Veteran's private physician showing range of motion limited by pain.  Contemporaneous to the October 2006 VA fee basis examination, the private physician found in October 2006 that the Veteran's low back pain occasionally radiated down both legs.  Range of motion testing at that time showed that the Veteran could bend 90 degrees with pain.  

Later in October 2006, the Veteran underwent a consultation with a private orthopedic specialist, who found that the Veteran's "forward flexion brings his fingers to his knees and is painful."  

Subsequently, the Veteran's private treating physician documented in a December 2006 progress note that the Veteran could bend to 85 degrees with pain.  Similarly, an August 2007 progress note reflects that the Veteran complained of low back pain that "comes [and] goes," with flexion to "90° [with] discomfort."  

The remaining pertinent evidence is consistent with these findings.  Overall, the evidence indicates some fluctuation as to range of motion.  At times, his pain began later in the range of motion arc than that described in June 2000.  However, there is no uniform improvement in his overall range of motion.  If anything, many documents of record show less overall motion than that shown in June 2000, when his range of motion was full, despite his pain.  Moreover, at times the radicular component of the disability appears worse now than it had been previously.  Moreover, the private physician's reports appear to document passive range of motion; there is no clear indication at which degree the Veteran's onset of pain began, as required by DeLuca.  Thus, the private medical evidence is less than full and complete.  See 38 C.F.R. § 3.344(a).  

For these reasons, the Board finds that the medical evidence of record, including the results of the October 2006 VA fee basis examination, do not clearly establish a material improvement in the severity of the Veteran's low back symptoms.  

Likewise, the lay evidence of record indicates that any improvement would not be maintained under the ordinary conditions of life.  On this question, the record includes numerous pertinent lay statements.  Of note, the Veteran's supervisor at work, who identified himself as a Physicians Assistant-Certified, wrote that he had worked closely with the Veteran for 7 years.  During this time, he had "clearly see[n] no noticeable improvements." 

Additionally, the Veteran and his wife testified before the Board in January 2011 that his symptoms were worse during the winter and when performing physical activity such as climbing stairs.  Furthermore, he required medication up to three times per day, and he had flare-ups where he could not lie down, so he would need to sleep in a chair.  He also testified that he had fallen at work until he learned to adapt by shifting his weight and acquiring an ergonomic chair and a special podium so he could work standing up.  Also, he had difficulty at home playing sports with his sons.  

This evidence indicates that any improvement in the Veteran's disability level would not be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).  

In light of the foregoing, the Board finds that the reduction of the Veteran's 40 percent rating for the lumbosacral strain to 10 percent was improper.  See 38 C.F.R. § 3.344.  Accordingly, the 40 percent rating must be restored.  


ORDER

Service connection for a skin disorder manifested by seborrheic dermatitis is granted, subject to governing criteria applicable to the payment of monetary benefits.  

The evaluation of the lumbosacral strain disability having been improperly reduced, entitlement to restoration of a 40 percent rating as of October 1, 2007, is granted.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


